Citation Nr: 1008935	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2009.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.

This issue was last before the Board in August 2009 when it 
was remanded for further development.  That development has 
now been completed and the matter is now ready for 
consideration by the Board.  


FINDINGS OF FACT

The preponderance of the evidence is against finding that the 
Veteran has degenerative changes of the lumbar spine that 
manifested to a compensable degree within the first post-
service year, or are otherwise attributable to service.


CONCLUSION OF LAW

Degenerative changes of the lumbar spine were not incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a February 2005 letter the RO provided the appellant pre-
adjudication notice that informed him of the evidence and 
information necessary to substantiate the claim and of his 
and VA's respective responsibilities in obtaining and 
providing evidence to substantiate the claim.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Id.  Moreover complete notice in accordance with Dingess was 
sent in an August 2009 letter and the claim was readjudicated 
in a December 2009 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained all available service treatment records and 
VA records, assisted the Veteran in obtaining evidence, 
afforded the Veteran a physical examination, obtained a 
medical opinion as to the etiology of his claimed disability, 
and provided the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  As will be discussed in greater detail 
below, the Board finds the VA examination adequate on which 
to base a decision.

It is noted that in the Board's August 2009 remand that the 
Appeals Management Center (AMC) was directed to request 
further service treatment records under two different service 
numbers due to a discrepancy between the service number 
listed on his DD Form 214 and the service number on the then-
available service treatment records.  The AMC made a request 
under both service numbers in August 2009 and received a 
negative response to its request in October 2009 from the 
National Personnel Records Center (NPRC) indicating that all 
service treatment records were in VA's possession.  
Accordingly, no further development is necessary in this 
regard.  38 C.F.R. § 3.159(c)(2).

It is also noted that the Board's remand instructed the AMC 
to request any available inpatient treatment reports from the 
USS Ingraham DD 694 for the period from July 1, 1962, to 
September 30, 1962, likewise under both service numbers.  In 
October 2009 the NPRC returned a negative response indicating 
that no records were located.  Thus no further efforts in 
this regard are necessary.  Id.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran asserts that he has a lumbar spine disability 
resulting from an in-service injury.  In numerous statements 
of record, he has related that while he served upon the USS 
Ingraham DD694 that he sustained an injury to his back when, 
during a storm he was thrown into the bulkhead, that required 
bed rest prescribed by a medic.  He believes that his 
currently diagnosed degenerative changes of the lumbar spine 
are attributable to this injury.  See e.g. April 2009 Board 
hearing transcript.  He has related that the injury occurred 
in the summer of 1962 off the U.S. Atlantic coast during 
hurricane season.  

A review of the service treatment records fails to reveal any 
complaints of injury to the low back or any diagnosed low 
back disability, including degenerative changes.  Upon 
separation the Veteran's spine and musculoskeletal system 
were noted as normal on examination.  See January 1964 report 
of medical examination.  

A November 1970 record from St. John's Hospital documents 
that the Veteran then presented with a complaint of pain in 
the low back and down the right thigh area, with an onset of 
2 1/2 weeks prior.  It was noted at this time that in August of 
1970 the Veteran had trouble with his back after lifting a 
tire into a pickup truck.  Besides the Veteran's past history 
of having had a urinary tract infection while in the Navy, no 
other ailments or injuries during his service were noted or 
reported by the Veteran at this time.  Acute lumbar myositis, 
rule out ruptured intervertebral disc and low back strain 
were assessed at this time.  He was admitted and released 5 
days later with a final diagnosis of acute lumbar myositis 
with low back strain.  

In March 1971 the Veteran once again presented at St. John's 
Hospital with complaints regarding his back.  At the time of 
admission to this facility it was noted that the Veteran had 
had difficulty with his back and right leg over the past 
several years with episodes lasting only for a short period 
of time, for which the Veteran used home remedies or received 
relief by chiropractic manipulation.  A history of chronic 
backache over the past several years was noted.  Upon 
admission a herniated disc, lumbosacral, right, was assessed.  
He underwent a laminectomy and excision of disc for a 
herniated nucleus pulposus at L5-S1.

Of record is a March 2005 letter from the Veteran regarding 
his recollection of his low back problems and treatment.  In 
this letter he relates that he first sought treatment in 
1966-1967 from a "sport doctor-osteopath," with subsequent 
treatment from a chiropractor.  He relates in this letter 
that he first sought treatment at St. Johns (Dr. D) in 1969-
1970 after his back kept getting worse.  He offered a history 
of operations in 1971 and 2001.  A review of the record 
indicates that the Veteran has indicated that the earliest of 
these records, i.e. those dated in 1966-1967, are 
unavailable.

At his April 2009 Board hearing, the Veteran offered a 
history of in-service injury to his back.  He related that 
while aboard the USS Ingraham DD694 he experienced a period 
of very rough seas during a storm.  He testified that while 
trying to secure a hatch that the ship "took a good roll at 
the same time" he was grabbing it and that the hatch pushed 
him into the bulkhead.  He stated that he hurt his back at 
this time and that these hatches weighed, in his estimation, 
200 to 300 pounds.  He related that at this time he felt pain 
mainly in his low back, close to his tailbone and above.  He 
testified that he later reported this to a medic and was 
prescribed bed rest for a sprained back.  He stated that 
since this injury that he had recurrent back pain, described 
as a sprained back, up to his separation from service and 
ever since.

Pursuant to the Board's remand the Veteran was provided a VA 
examination in November 2009.  The examiner that conducted 
the examination noted that the Veteran's claims file had been 
reviewed, but found no records from 1962 to 1964 when the 
Veteran was discharged.  He noted the Veteran's claimed low 
back injury aboard ship in 1962, as well as subsequent 
medical records documenting lumbar herniated nucleus pulposus 
with surgery in March 1971 and August 2001.  The Veteran 
reported an onset of low back problems in 1962.  The examiner 
ultimately concluded that the Veteran's low back condition 
was less likely as not (less than 50/50 probability) 
attributable to the Veteran's claimed injury based upon the 
lack of a documented low back injury.  The examiner noted the 
absence of a separation examination that would document low 
back problems.

Initially, the Board points out that in contrast to the 
examiner's statement that there was no separation examination 
of record, that there appears in the claims file a January 
1964 report of discharge examination.  This raises the 
question of whether the examination was adequate.  

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

In this regard, the Board finds that, despite this 
deficiency, the examination was adequate.  A review of the 
separation examination report shows that the Veteran's spine 
and musculoskeletal system were normal upon examination.  
Thus, although the examiner apparently failed to notice the 
separation examination, it is clear to the Board that this 
was not outcome determinative with respect to the offered 
opinion as the examiner's conclusion was particularly the 
absence of a separation examination report showing low back 
problems.  Accordingly, it is clear to the Board that the 
examiner's opinion would have been no different were the 
examiner to have actually reviewed the separation examination 
report.  Moreover, the examiner was aware of the Veteran's 
reported injury and elicited a history from the Veteran as to 
his complaints.

Moreover, with regard to the directive in the Board's August 
2009 remand specifying that the claims file be reviewed by 
the examiner, the Board has considered the holding that a 
remand by the Board confers on the Veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  However, substantial compliance, not absolute 
compliance, is required.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  As explained above, the examiner's 
failure to review some of the service treatment records, and 
particularly the Veteran's separation examination report, was 
not outcome determinative.  Accordingly, the Board finds that 
the AMC substantially complied with its remand directive.  
Id.  

Furthermore, in the circumstances of this case, another 
remand for a VA examination would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duty to assist the 
appellant in this case, and further development and further 
expending of VA's resources are not warranted.

For these reasons, the Board finds that the VA examination is 
adequate and that the VA examiner's opinion is the most 
probative evidence of record.  Therefore, the Board finds 
that the preponderance of the evidence is against granting 
service connection.  In addition, the Board also finds that 
the presumptive regulations do not yield a positive outcome 
in this case, as there is no clinical evidence dated within 
the first post-service year of degenerative changes 
(arthritis) of the lumbar spine.

The Veteran has submitted several articles regarding the 
spine.  In this regard, the Board recognizes that medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, however, the evidence submitted by the 
appellant is too general and inconclusive in nature to 
outweigh the conclusion of the VA examiner.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

The Board recognizes that the Veteran is competent to 
describe hurting his low back in service while aboard the USS 
Ingraham DD694 in 1962, and experiencing symptoms thereafter.  
Nevertheless, his separation examination documented a normal 
spine upon discharge.  Likewise, the Board notes the absence 
of any complaints of in-service injury in November 1970 and 
March 1971 when the Veteran presented at St. John's for 
treatment of his low back.  In fact, it is notable that upon 
his initial presentation at St. John's the Veteran related 
having had trouble with is back when he lifted a tire a few 
months prior, but he did not report a history of pain in his 
back since his reported in-service injury.  In addition, the 
Veteran did report having had a urinary tract infection in 
service, so it is clear that his health during and since his 
military service was a consideration in reporting his 
history.  Nevertheless, he made no mention of a back injury 
in service or problems since that time.  The Board finds 
these more contemporaneous statements regarding his history 
to be far more credible lay assertions of a continuity of 
symptomatology offered decades later in support of his claim.  
Consequently, even assuming that there was a back injury 
sustained aboard ship, the Board finds that there is no 
credible evidence of a continuity of symptomatology 
thereafter.

In summary, service connection for degenerative changes of 
the lumbar spine on a direct basis is not warranted.  As 
outlined above the evidence preponderates against a finding 
that the Veteran's claimed in-service injury resulted in 
degenerative changes of the lumbar spine and his lay 
statements cannot serve as credible evidence to establish 
such a nexus.  Espiritu, supra.; Jandreau, supra.  The 
contemporaneous evidence noting a normal spine at discharge 
weighs heavily against a finding of chronic disability 
resulting from the claimed injury, as does the evidence dated 
in 1970 and 1971 noting no complaints of in-service injury 
and continuing symptoms.   Likewise, the lack of medical 
complaints for several years following the claimed in-service 
injury weighs against a finding of a chronic disability 
resulting from the claimed in-service injury.  Moreover, in 
November 2009 a VA examiner found that the Veteran's current 
degenerative changes of the lumbar spine were less likely 
than not attributable to service due to the lack of a 
documented in-service injury and of low back problems at 
separation, a finding supported by the Veteran's separation 
examination report.  The Board finds this examination highly 
probative.  As is true with any piece of evidence, the 
credibility and weight to be attached to this opinion are 
within the province of the Board as adjudicators.  See Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Accordingly, the 
evidence preponderates against the claim and it must be 
denied.




ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


